Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20   PageID.3717   Page 1 of 24




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


  SUSAN WALSH,                                   2:18-CV-13930-TGB
                   Plaintiff,
        vs.                               ORDER GRANTING IN PART,
                                              DENYING IN PART
  DONER INTERNATIONAL
                                          DEFENDANTS’ MOTION FOR
  LIMITED, INC.; DETROIT
                                            SUMMARY JUDGMENT;
  ROYALTY INCORPORATED;
                                             GRANTING IN PART,
  DONER PARTNERS, LLC D/B/A
                                              DENYING IN PART
  DONER, A LIMITED LIABILITY
                                           DEFENDANTS’ MOTION TO
  COMPANY,
                                                   SEAL
                   Defendants.


       Plaintiff, a former creative director at an advertising company,

 alleges Defendants paid her less than her male counterparts because of

 her sex, in violation of Title VII of the Civil Rights Act of 1964 and the
 Equal Pay Act, and eventually terminated her because of her age, in

 violation of the Age Discrimination in Employment Act and Michigan’s

 Elliot-Larsen Civil Rights Act. Because genuine issues of fact must be

 resolved by a jury on each of Plaintiff’s causes of action, Defendants’

 motion for summary judgment will be denied.
Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20   PageID.3718   Page 2 of 24




       I.    Background

       Plaintiff Susan Walsh, 61, began working for Defendant Doner

 Partners LLC1 (“Doner”) in 2010. ECF No. 36, PageID.2273. Doner is a

 large advertising agency with corporate clients across many industries
 nationwide. ECF No. 30, PageID.1020. Plaintiff, who began her career

 in the advertising industry in 1984, was hired by Doner as a senior

 copywriter, and was subsequently promoted in 2013 to associate creative

 director and in 2014 to creative director. ECF No. 36, PageID.2273.

 Plaintiff remained a creative director until her termination in 2018. ECF

 No. 49, PageID.3398. Plaintiff’s creative director salary was $127,625.

 ECF No. 30, PageID.2021. During her time at Doner, Plaintiff worked

 on a team reporting to executive creative director Randy Belcher. Id. at

 PageID.1021-22.
       Belcher’s team successfully pitched and ultimately handled a

 number of Doner’s large accounts, including work on advertisements for

 Fortune 500 companies and large hospital systems.             ECF No. 49,

 PageID.3398; Belcher Dep., ECF No. 38-1, PageID.2397. The number of

 accounts Belcher’s team was responsible for at any one point in time

 waxed and waned over the years, however. According to Belcher, his

 team brought in business but was never given new clients from within


 1 Donor International Limited, Inc. and Detroit Royalty Incorporated
 never employed Plaintiff. Plaintiff has agreed to voluntarily dismiss
 those two entities. ECF No. 36, PageID.2286 (fn.23).
                                    2
Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20   PageID.3719   Page 3 of 24




 the company that his team had not initially pitched to. Belcher Dep.,

 ECF No. 38-1, PageID.2400. In 2015, Doner removed two of Belcher’s

 employees and terminated six others from the team as part of a

 “reduction-in-force.” Id. at PageID.2401; ECF No. 39-1, PageID.2493.
 The reduction in force also affected other teams, and in total twenty-one

 employees were terminated from Doner’s creative department, thirteen

 of whom (62%) were over the age of forty. Id. During the same year,
 Doner hired ten new employees, eight of whom (80%) were under the age

 of 40. ECF No. 39-2, PageID.2519.

       In July 2016, Eric Weisberg was announced as Doner’s new global

 creative chief.   ECF No. 36, PageID.2275.        In August 2016, Doner

 implemented another reduction in force, terminating eight employees

 from the creative department, three of whom (38%) were over the age of
 forty. ECF No. 39-1, PageID.2496. During the course of 2016, Doner

 hired nineteen new employees, fourteen of whom (74%) were under the

 age of forty. ECF No. 39-2, PageID.2519.

       In March 2017, Doner terminated six employees as part of a

 reduction-in-force, four of whom (67%) were over the age of 40. ECF No.

 39-1, PageID.2499. The next month, during a walkout in recognition of

 Equal Pay Day, Doner CEO David Demuth announced Doner had

 learned from an internal audit that women at Doner were on average

 paid ten percent less than men. Walsh Dep., ECF No. 37-1, PageID.2331-

 32. In August 2017, Doner terminated another twelve employees, nine
                                      3
Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20   PageID.3720   Page 4 of 24




 of whom (75%) were older than forty. ECF No. 39-1, PageID.2507. From

 May through December 2017, Doner hired eighteen new employees,

 seventeen of whom (94%) were under the age of forty. ECF No. 39,

 PageID.2519-20.
       In January 2018, Doner hired four new employees, three of whom

 (75%) were under the age of forty. ECF No. 39-2, PageID.2520. In May

 2018, Doner terminated seven more creative department employees in a
 reduction-in-force, including Plaintiff. ECF No. 39-1, PageID.2509. Of

 the seven employees terminated, four (57%) were over the age of forty.

 Id. Doner stated that Plaintiff was selected for termination because of

 “current and anticipated work; economic considerations; employees’

 performance and compensation; and current and anticipated skills,

 knowledge, and abilities needed by employees in the future.” ECF No.
 30-18, PageID.2058.     According to Doner, Belcher’s team (of which

 Plaintiff was a member) was bringing in less revenue than other teams

 and could no longer justify their salaries. ECF No. 30, PageID.1026.

       Plaintiff disputes Defendants’ stated reasons for terminating her,

 however, and claims that the reason Belcher’s team was bringing in less

 revenue than other teams was because Doner had been taking accounts

 and employees from Belcher’s team and distributing them to younger

 employees on other creative teams.       Walsh Decl. ¶ 10, ECF No. 37-2,

 PageID.2364. In support of her claim that Doner was engaged in a

 practice of terminating older employees in favor of hiring younger ones,
                                      4
Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20   PageID.3721   Page 5 of 24




 Plaintiff cites a spreadsheet created by Weisberg, who was tasked with

 determining who to terminate. That spreadsheet included a notation to

 the effect that if Plaintiff and six other employees (five of whom were over

 the age of 40) were to be terminated, it would result in “[n]o loss of
 modern creative muscle.” ECF No. 41-1, PageID.2809. Plaintiff also cites

 handwritten notes from the meeting at which Weisberg decided to

 terminate Plaintiff, which state, apparently in reference to Belcher (age
 60 and also terminated), “where [business] going [requires] investments

 in different skills.”   ECF No. 41-2, PageID.2828.       In support of her

 argument that Doner’s financial situation was not actually so bad at the

 time when Doner terminated Plaintiff, Plaintiff cites internal emails

 from April and May 2018 where Doner management describe the need

 for “more bodies” to support an overextended creative staff as a result of
 new business and employee resignations. ECF No. 41-1, PageID.2801.

 Plaintiff also cites a May 9, 2018, email in which Weisberg describes the

 “new business/project work pace . . . taking a toll on creative [employees]”

 being unsustainable “without an infusion of people.” ECF No. 41-1,

 PageID.2807. Plaintiff thus suggests that Doner needed more creative

 staff to be hired, not less, at the time she was terminated.

       With regard to Plaintiff’s performance during her eight-year tenure

 at Doner, she was promoted twice and consistently received favorable

 reviews from her supervisor, Belcher.       Belcher Dep., ECF No. 38-1,

 PageID.2373; ECF No. 30-8, PageID.1574 (2013 review calling her “a
                                      5
Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20   PageID.3722   Page 6 of 24




 brilliant mind and a hard worker”). Indeed, in his deposition, Belcher

 referred to Plaintiff as “among the best writers [he’d] ever worked with.”

 Belcher Dep., ECF No. 38-1, PageID.2373. During Plaintiff’s time at

 Doner, creative directors were paid between $125,125 and $220,000, with
 a mean of $164,663. ECF No. 42-3, PageID.2923. Plaintiff’s salary was

 $127,625, which was lower than twelve other creative directors, nine of

 whom were male (it was also lower than the salary of seven lower-
 ranking male associate creative directors) and higher than only one other

 creative director. Id. at PageID.2929.

        In 2018, following an internal audit of Doner’s salaries, Weisberg

 performed a review of all of the employees in the creative department to

 determine whether any pay adjustments needed to be made. Weisberg

 came to the conclusion that no pay adjustment was owed to Plaintiff
 because (despite Plaintiff having been a creative director for three years),

 According to Weisberg, Plaintiff was “[a]t best . . . performing the duties

 of an associate creative director, and [Plaintiff] was paid as well or better

 than other associate creative directors.” Weisberg Dep., ECF No. 30-4,

 PageID.1285.

       On September 21, 2018, Plaintiff filed a charge with the Equal

 Employment Opportunity Commission (EEOC) and was given a right-to-

 sue letter. Am. Compl. ¶ 5, ECF No. 13, PageID.108.




                                      6
Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20   PageID.3723   Page 7 of 24




       On December 17, 2018, Plaintiff initiated this lawsuit by filing the

 Complaint (ECF No. 1), which was subsequently amended on March 13,

 2019 (ECF No. 13).

       II.   Legal Standard
       “Summary judgment is appropriate if the pleadings, depositions,

 answers to interrogatories, and admissions on file, together with any

 affidavits, show that there is no genuine issue as to any material fact
 such that the movant is entitled to a judgment as a matter of law.”

 Villegas v. Metro. Gov't of Nashville, 709 F.3d 563, 568 (6th Cir. 2013);

 see also Fed. R. Civ. P. 56(a). A fact is material only if it might affect the

 outcome of the case under the governing law. See Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 249 (1986).         On a motion for summary

 judgment, the Court must view the evidence, and any reasonable
 inferences drawn from the evidence, in the light most favorable to the

 non-moving party. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

 475 U.S. 574, 587 (1986) (citations omitted).

       III. Claims I & II: Age Discrimination in Violation of the
            Age Discrimination in Employment Act of 1967 and the
            Elliot-Larsen Civil Rights Act
             a. Contentions

       Defendants contend that Plaintiff cannot establish a prima facie

 case of age discrimination because Plaintiff cannot show that she was

 terminated because of her age. ECF No. 30, PageID.1032-33. Defendants


                                       7
Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20   PageID.3724   Page 8 of 24




 assert that any statistical evidence Plaintiff presents of a pattern or

 practice of Doner terminating older employees is insufficient to make out

 a prima facie case, and that even if Plaintiff did make out a prima facie

 case, Plaintiff was terminated because of legitimate business reasons,
 including decreasing company and team revenue. Id. at PageID.1035.

       Plaintiff alleges that Defendants terminated her because of her age

 and argues that Doner’s hiring and termination data evinces a pattern of
 terminating older employees when conducting “reductions-in-force” and

 hiring younger ones in their place.      ECF No. 36, PageID.2289.          As

 evidence that Doner selected her for termination based on her age,

 Plaintiff cites Doner’s reduction-in-force and hiring data, an internal

 Doner document where Weisberg noted that if a group of predominantly

 older employees (including Plaintiff) were terminated, it would result in
 no loss of “modern creative muscle,” public comments from Doner’s CEO

 describing the company’s desire to hire younger, digital media savvy

 employees, and internal emails describing Doner’s growing need for

 creative department employees at the time she was terminated. Id.

             b. Legal Standard

       Where, as here, a plaintiff is relying on circumstantial evidence of

 discrimination, her claims are subject to the burden-shifting paradigm

 set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).

 Under this paradigm, a plaintiff must first establish a prima facie case of

 discrimination. If the plaintiff succeeds, the burden of production shifts
                                      8
Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20   PageID.3725   Page 9 of 24




 to the defendant to articulate a legitimate, nondiscriminatory reason for

 the adverse employment action. Once the defendant has met this burden,

 the plaintiff must then prove, by a preponderance of the evidence, that

 the proffered reason was merely a pretext for discrimination. Rowan v.
 Lockheed Martin Energy Sys., Inc., 360 F.3d 544, 547 (6th Cir. 2004).

       To establish a prima facie case under the Age Discrimination in

 Employment Act (ADEA), 29 U.S.C. §§ 621 et seq., a plaintiff must show
 that “(1) [s]he was a member of the protected class, i.e., 40 years old or

 older, (2) [s]he suffered an adverse employment action, (3) [s]he was

 otherwise qualified for the position, and (4) [s]he was replaced by a

 substantially younger employee, or additional evidence shows that the

 employer was motivated by age.” Deleon v. Kalamazoo Cty. Rd. Comm’n,

 739 F.3d 914, 918 (6th Cir. 2014) (citation omitted). In reduction-in-force
 cases such as this, the plaintiff can alternatively satisfy the fourth factor

 by providing “additional direct, circumstantial, or statistical evidence

 tending to indicate that the employer singled out the plaintiff for

 discharge for impermissible reasons.”      Barnes v. GenCorp., 896 F.2d

 1457, 1465 (6th Cir. 1990). The ADEA requires a showing “that age was

 the ‘but-for’ cause of the employer’s adverse action.” Gross v. FBL Fin.

 Servs., Inc., 557 U.S. 167, 177 (2009).

       Like Plaintiff’s ADEA claim, claims under Michigan’s Elliot-Larsen

 Civil Rights Act are also analyzed using the McDonnell Douglas


                                      9
Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20   PageID.3726   Page 10 of 24




  framework above. Howley v. Fed. Express Corp., 682 F. App’x 439, 441

  (6th Cir. 2017).

             c. Discussion

       There does not appear to be any dispute between the parties that
  Plaintiff (59 years old at the time of her termination) was qualified for

  her position or that her 2018 termination qualifies as an adverse

  employment action. Thus, the first three elements of Plaintiff’s prima
  facie claim have been satisfied. Defendants’ Motion focuses on the fourth

  element: arguing that Plaintiff cannot establish that she was terminated

  as a result of age discrimination.

       In support of her claim that she was terminated because of her age,

  Plaintiff cites Doner’s historical termination and hiring data, as well as

  a number of statements made by Doner executives at the time that she
  was terminated, which Plaintiff argues evince a systematic effort by

  Doner to replace older employees with younger ones. ECF No. 36. In the

  record are statistics from Doner’s 2015-18 hiring and reductions-in-force,

  which include the ages and positions of the employees terminated and

  hired.   ECF No. 39-1.    Also in the record is an expert report from

  Plaintiff’s statistics expert, Mr. David A. Macpherson, who examined

  Doner’s 2015-18 termination data and concluded that at 3.41 standard

  deviations, the higher percentage of employees terminated by Doner over

  the age of fifty in those statistics is “not likely to [have] occur[ed] by

  chance alone.” Macpherson Rep., ECF No. 43-4, PageID.3006. In fact,
                                       10
Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20   PageID.3727   Page 11 of 24




  Macpherson says that the statistical likelihood that the results were the

  product of chance is 1 in 5,783. Id. Defendants have provided their own

  expert, Ms. Carole M. Amidon, who comes to the opposite conclusion.

  ECF No. 30-19. After reviewing Doner’s hiring and termination data and
  the dueling expert reports, the Court finds that Plaintiff has submitted

  statistical data from which a reasonable jury could find that Plaintiff was

  terminated because of her age. See Scott v. Goodyear Tire & Rubber Co.,
  160 F.3d 1121, 1129 (6th Cir. 1998) (finding expert’s conclusion that there

  was a less than 1% chance that job eliminations were not due to age

  discrimination to be evidence that age played role in termination);

  Barnes, 896 F.2d at1466 (finding plaintiff established prima facie age

  discrimination cased based on four-standard-deviation statistical

  evidence).
        That is not all. Also in the record is a spreadsheet created by

  Weisberg and sent to Doner CEO David DeMuth listing Plaintiff and six

  other employees—five of whom were over the age of 40—for potential

  termination noting that those seven employees could be terminated with

  “[n]o loss of modern creative muscle.”      ECF No. 41-1, PageID.2809.

  Plaintiff    argues   that   the   phrase   “modern     creative    muscle”

  euphemistically refers to the age of the employees, since “modern”

  employees are thought by some in the advertising industry to be those

  who are younger and grew up with digital and social media. ECF No. 36,

  PageID.2289. Plaintiff also cites a podcast interview with DeMuth where
                                      11
Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20   PageID.3728   Page 12 of 24




  he describes the changing advertising industry and the difficult choices

  he must make to “change the type of talent [Doner] recruits,” in order to

  find more employees who “understand and embrace technology.”

  BeyondHighStreet                 (Sept.              11,              2019),
  https://beyondhighstreet.podbean.com/e/david-demuth-president-ceo-

  doner/ (relevant discussion at 2:28-5:35).      On a follow-up question,

  DeMuth responds “yeah, totally” when the interviewer asks whether he
  believes that recruits in their “early-mid-late 20’s” are more likely to have

  the technological savvy DeMuth stated that he was looking for. Id.

       Defendants contend that Weisberg’s “modern creative muscle”

  comment “has nothing to do with Plaintiff’s age” and that Plaintiff is

  “mischaracteriz[ing] entirely” DeMuth’s interview. ECF No. 45,

  PageID.3253. Upon review of both the spreadsheet and the podcast,
  however, the Court concludes that determining their meaning is a factual

  question that should be decided by the jury. At summary judgment, the

  Court cannot resolve such questions, rather, a reasonable jury should be

  able to consider both comments in the context of all of the other evidence

  and weigh whether they should be interpreted as evidence of an intent to

  discriminate based on age. Taking the statistical and circumstantial

  evidence together, a reasonable jury could find that Plaintiff has

  established a prima facie case of age discrimination.

       The analysis next shifts to whether Plaintiff has provided evidence

  that “the legitimate reasons offered by the defendant were not its true
                                       12
Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20   PageID.3729   Page 13 of 24




  reasons, but were a pretext for discrimination.” Texas Dep't of Cmty.

  Affairs v. Burdine, 450 U.S. 248, 253 (1981). Here too, a jury question

  precludes summary judgment for Defendants. Defendants contend that

  “[f]atal to [Plaintiff’s] claim is the absence of any evidence that revenue
  reductions did not occur, were not the actual reasons for the RIF, or were

  insufficient to merit the RIF.”     ECF No. 30, PageID.1036.         On the

  evidence of record, however, a reasonable jury may not agree. Plaintiff
  has presented evidence that Defendants were actually looking for “more

  bodies”—not fewer—as a result of newly acquired business and that

  Plaintiff in particular was being sought by an understaffed team at the

  time she was terminated. Walsh Decl. ¶ 10, ECF No. 37-2, PageID.2365;

  ECF No. 41-2, PageID.2828; ECF No. 41-2, PageID.2801; see also ECF

  No. 41-1, PageID.2807 (May 9, 2018, email in which Weisberg discusses
  the “toll on creative [employees]” being unsustainable “without an

  infusion of people.”). Moreover, Plaintiff states in her declaration that

  the losses in revenue experienced by Belcher’s team were caused by

  Doner’s decision to take accounts away from them and to reduce their

  team’s size by twenty-six people over a span of three years while never

  giving the team new accounts. Walsh Decl. ¶¶ 9-10, ECF No. 37-2,

  PageID.2364; Belcher Dep., ECF No. 38-1, PageID.2400. Viewing these

  facts in the light most favorable to Plaintiff, a reasonable jury could find

  that Defendants’ stated revenue-loss justification for terminating


                                      13
Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20   PageID.3730   Page 14 of 24




  Plaintiff was in fact pretextual.    Consequently, Defendants are not

  entitled to summary judgment on Plaintiff’s age-discrimination claims.

       IV.   Claims III & IV: Sex-Based Discrimination in Violation
             of the Equal Pay Act and Title VII of the Civil Rights
             Act of 1964
             a. Contentions

       Defendant contends that Plaintiff cannot establish a prima face

  case of sex discrimination, and that even if she could, Doner can

  demonstrate that any pay disparities were due to factors other than her

  sex. ECF No. 30, PageID.1040-42. Defendants further assert that any

  pay disparities Plaintiff identifies between male and female creative

  directors “during the period of 2016 and 2018 [are not] statistically
  significant.” Id. at PageID.1040.

       Plaintiff contends that she has established a prima facie case of sex-

  based pay discrimination because she has identified ten male creative
  directors and seven male associate creative directors who were

  performing the same or similar tasks as she was, but were being paid

  more than she was. ECF No. 36, PageID.2294-95.
             b. Legal Standard

       The Equal Pay Act (EPA) prohibits employers from paying an

  employee at a rate less than that paid to an employee of the opposite sex

  for performing equal work. 29 U.S.C. § 206(d)(1). In order to establish a

  prima facie case of wage discrimination under the EPA, the plaintiff must


                                      14
Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20   PageID.3731   Page 15 of 24




  show that an employer pays different wages to employees of opposite

  sexes “for equal work on jobs the performance of which requires equal

  skill, effort, and responsibility, and which are performed under similar

  working conditions[.]” § 206(d)(1)).
        “Once the plaintiff establishes a prima facie case, the defendant

  must ‘prove’ that the wage differential is justified under one of the four

  affirmative defenses set forth under § 206(d)(1) of the Equal Pay Act: (1)
  a seniority system; (2) a merit system; (3) a system which measures

  earnings by quantity or quality of production; or (4) any other factor other

  than sex.” Buntin v. Breathitt County Bd. of Educ., 134 F.3d 796, 799

  (6th Cir. 1998) (citing Corning Glass Works v. Brennan, 417 U.S. 188, 196

  (1974)). Because these are affirmative defenses, the defendant bears the

  burden of proof. See Corning Glass Works, 417 U.S. at 197; see also EEOC
  v. Romeo Cmty. Schs., 976 F.2d 985, 988 (6th Cir. 1992). The burden

  shifting under the EPA differs from the Title VII framework, in which a

  “defendant need only assert a legitimate, non-discriminatory reason for

  the different treatment afforded the plaintiff as compared to her similarly

  situated male co-workers,” Buntin, 134 F.3d at 799 n.6, at which point

  the burden shifts back to the plaintiff to show pretext. Under the EPA,

  the plaintiff “never bears the burden of persuasion regarding the

  affirmative defenses.” Id. at 800 n.7. The defendant will only be entitled

  to judgment as a matter of law if it establishes a defense “so clearly that

  no rational jury could [find] to the contrary.” Buntin, 134 F.3d at 800
                                      15
Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20   PageID.3732    Page 16 of 24




  (internal quotation marks omitted); see Kovacevich v. Kent State

  University, 224 F.3d 806, 827 (6th Cir. 2000) (“There must be no genuine

  issue as to whether the difference in pay is due to a factor other than

  sex.”).
        The analysis of a claim of unequal pay for equal work “is essentially

  the same under both the Equal Pay Act and Title VII”, Odomes v. Nucare,

  Inc., 653 F.2d 246, 250 (6th Cir. 1981); The only difference being that
  “[u]nlike the showing required under Title VII's disparate treatment

  theory, proof of discriminatory intent is not required to establish a prima

  facie case under the Equal Pay Act.” Peters v. City of Shreveport, 818

  F.2d 1148, 1153 (5th Cir.), cert. denied, 485 U.S. 930, 108 (1988),

  abrogated on other grounds, Price Waterhouse v. Hopkins, 490 U.S. 228

  (1989).
             c. Discussion

        In the record is an internal analysis from Doner that found that the

  average male creative director was paid $174,700 and the average female

  creative director $156,906.    ECF No. 42-3, PageID.2932.          Doner has

  publicly admitted as much, announcing on Equal Pay Day, April 4, 2017,

  that women at Doner make 90% of what men make—a statement that

  made its way into media reports at the time. See ECF No. 1-2, PageID.35-

  36. Doner does not argue that male and female creative directors worked

  under different conditions or that their jobs required different skill,

  effort, or responsibility.   Consequently, since “equality of work, not
                                      16
Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20   PageID.3733   Page 17 of 24




  equality of workers, is what matters in establishing a prima facie case

  under the [EPA],” Ambrose v. Summit Polymers, Inc., 172 F. App’x 103,

  106 (6th Cir. 2006), a reasonable jury could find that Plaintiff has

  established a prima facie case under the EPA based on the cited internal
  pay differential statistics.   See id. at 107 (plaintiff met burden of

  establishing prima facie EPA case by showing that average male

  employee performing same work earned more than average woman).
       Since Plaintiff has established a prima facie case under the EPA,

  Doner is entitled to summary judgment only if it has so clearly

  established a statutory defense that there is no genuine issue as to

  whether Plaintiff’s lower pay was based, in whole or in part, on her sex.

  Id. In support of her argument that she was paid less because of her sex,

  Plaintiff identifies three male creative directors who Plaintiff argues
  were similarly situated and paid more than her, including Steve Bantien,

  who “worked on the same accounts, had the same duties and

  responsibilities, yet . . . made approximately $40,000/year more than

  [Plaintiff].” Walsh Decl. ¶ 5, ECF No. 37-2, PageID.2362.

       Defendant argues that Plaintiff was paid less than some of her male

  counterparts because despite having the same title as other creative

  directors for more than three years, she was, in fact, not fulfilling the

  expectations of a creative director and performing duties more akin to

  that of a lower-paid associate creative director.           ECF No. 30,

  PageID.1040.    Specifically, Defendants cite the fact that Plaintiff was
                                      17
Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20   PageID.3734   Page 18 of 24




  not “directly leading any account or piece of business” like other creative

  directors. Id.; Weisberg Dep., ECF No. 30-4, PageID.1218. Defendants

  argue she was performing duties most comparable to Michael Oxner, a

  male creative director who was also not “leading any accounts or pieces
  of business as the outfacing creative at the time” and was being paid less

  than Plaintiff. Weisberg Decl. ¶¶ 10-11, ECF No. 30-2, PageID.1050.

  Defendants further attempt to distinguish Plaintiff from other creative
  directors by arguing that the pay differential was justified by the fact

  that other creative directors were on higher revenue-generating

  accounts, and with the boilerplate recitation that “Doner considered the

  following factors in setting employee pay: the employee’s years of service

  with Doner; the employee’s salary history, experience, and education

  niche or skills that are particularly relevant to the market; the
  employee’s performance; work responsibilities; market conditions; and

  the accounts the employee worked on.” Bartha Decl. ¶ 2, ECF No. 30-16,

  PageID.20532; ECF No. 30, PageID.1042.

       Defendants’ sex-neutral justification for paying Plaintiff less than

  other creative directors may well turn out to be valid. Viewing the facts

  in the light most favorable to Plaintiff, however, this Court cannot find

  that Defendants have met their “heavy burden” and “so clearly

  established a statutory defense that there is no genuine issue as to

  whether Plaintiff’s lower pay was based, in whole or in part, on her sex.”

  Ambrose, 172 F. App’x at 107. To start, Plaintiff distinguishes herself
                                      18
Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20    PageID.3735   Page 19 of 24




  from Michael Oxner, whom Defendants assert was similarly situated to

  Plaintiff for salary purposes, by the fact that Oxner arrived at Doner four

  years after Plaintiff, was less experienced, and did not have a master’s

  degree. Walsh Decl. ¶ 6, ECF No. 37-2, PageID.2362.
       Second, as discussed in the preceding section, an issue of fact exists

  as to whether Belcher’s team was bringing in less revenue than other

  teams because Doner management was redistributing the team’s
  accounts and employees to other teams in a long-term effort to dismantle

  Belcher’s team before terminating its older members—including Plaintiff

  and Belcher—in reductions-in-force. Were Plaintiff to prove such facts,

  a jury could find Defendants’ proffered revenue-based justification for

  Plaintiff’s lower salary unpersuasive.

       Third,   Defendants     assert    that   Plaintiff’s   allegedly   poorer
  performance was a basis for her lower salary, but that position is

  contradicted by evidence in the record that Plaintiff was considered by

  her supervisor, Belcher, to be a high-performing employee. ECF No. 38-

  1, PageID.2373; ECF No. 30-8, PageID.1574. Defendants do identify

  Plaintiff as having not been the point-person on any one client account—

  in contrast to her higher-paid peers—but it is not clear from the record

  how long before Plaintiff’s termination Defendants made that

  assessment, and whether it contributed to her low pay before Doner’s

  wage audit and subsequent wage adjustment decisions. In other words,

  it is not clear whether Plaintiff’s failure to be the point-person on any one
                                        19
Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20   PageID.3736   Page 20 of 24




  particular account could have been the reason she was paid less in the

  years leading up to the 2017 audit, or whether it was merely the reason

  her pay was not adjusted upward after the 2017 and 2018 wage

  adjustments. A “post-event justification” cannot save a defendant from a
  claim of “unequal pay for equal work.” Odomes, 653 F.2d at 252. Finally,

  Plaintiff has identified a number of other male creative directors whom

  Plaintiff asserts were similarly situated to her but higher paid, such as
  Steve Bantien, who Defendants have not specifically addressed in their

  briefing. Given these questions of fact, the Court cannot conclude that

  Defendants have conclusively proven that Plaintiff’s lower pay was not

  based on sex. These questions are properly left for the jury.

       With respect to Plaintiff’s Title VII claim, the Sixth Circuit has held

  that “when an [EPA] claim and a Title VII claim arise out of the same set
  of underlying facts, both stating a charge of wage discrimination, ‘the

  standards of liability under the two statutes are sufficiently similar’ that

  the disposition with respect to the two claims should be the same.” Clark

  v. Johnson & Higgins, 181 F.3d 100, slip op. at *3 (6th Cir. 1999)

  (unpublished table decision) (quoting Korte v. Diemer, 909 F.2d 954, 957

  (6th Cir. 1990)). Accordingly, analyzing “a claim of unequal pay for equal

  work is essentially the same under both the [EPA] and Title VII,” and

  “[a] finding of ‘sex discrimination in compensation’ under one Act is

  tantamount to a finding of ‘pay discrimination on the basis of sex’ under

  the other.” Korte, 909 F.2d at 957-59 (citation and internal quotation
                                      20
Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20   PageID.3737   Page 21 of 24




  marks omitted); see also 29 C.F.R. § 1620.27(a) (“any violation of the

  [EPA] is also a violation of Title VII”). Consequently, “‘where the plaintiff

  defeats the defendant’s motion for [summary judgment] with respect to

  her EPA claim by raising a genuine issue as to the defendant's reason for
  the differential pay, she also defeats [its] motion for [summary judgment]

  brought against her parallel Title VII claim.’” Beck-Wilson v. Principi,

  441 F.3d 353, 369 (6th Cir. 2006) (alterations in original) (quoting
  Buntin, 134 F.3d at 801).

       Accordingly, Defendants are not entitled to summary judgment on

  either Plaintiff’s EPA or Title VII claims.

       V.    Waiver of Jury Trial

       Defendants devote the last two sentences of their summary

  judgment motion to the claim that Plaintiff waived her right to a jury
  trial in her employment contract with Doner, and then make no mention

  of it in their reply. ECF No. 30, PageID.1044. Plaintiff responds in the

  last footnote of the opposition that there was no mutuality and thus the

  jury trial waiver is unenforceable. Plaintiff does not explain why there

  was no mutuality.

       The question of whether or not this case shall proceed before a jury

  or as a bench trial is an important one that cannot be resolved at this

  point based on the parties’ scant briefing. Consequently, within thirty

  (30) days of the date of this Order, in no more than ten pages, the parties


                                       21
Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20   PageID.3738   Page 22 of 24




  shall provide additional briefing to the Court on the question of whether

  or not Plaintiff has waived her right to a jury trial.

        VI.   Motion to Seal (ECF No. 44)

        Defendants move to seal a number of depositions (exhibits
  A,C,E,L,M and Q) filed by Plaintiff in connection with her opposition to

  Defendants’ motion for summary judgment. ECF No. 44. Defendants

  contend that the exhibits “contain confidential and proprietary
  information covered under the parties’ Stipulated Protective Order” as

  well as birthdays of Plaintiff and two non-party individuals. Id.

        Plaintiff argues that Defendants have failed to meet their burden

  because they have not described in sufficient detail how the disclosure of

  the exhibits at issue would cause harm to Doner or its clients. ECF No.

  47.
        There is a strong presumption of openness to court records. Nixon

  v. Warner Commc'ns, Inc., 435 U.S. 589, 597 (1978). “[T]he courts of this

  country recognize a general right to inspect and copy public records and

  documents, including judicial records and documents.” Id. “Sealing court

  records . . . is a drastic step, and only the most compelling reasons should

  ever justify non-disclosure of judicial records.” In re Perrigo Co., 128 F.3d

  430, 446 (6th Cir. 1997) (Moore, J., concurring in part). Indeed, courts in

  this district have held that “in order to have confidential information in

  a court record kept under seal, the movant must make a specific showing

  that disclosure of information would result in some sort of serious
                                       22
Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20   PageID.3739   Page 23 of 24




  competitive or financial harm.” Tinman v. Blue Cross & Blue Shield of

  Michigan, 176 F. Supp. 2d 743, 745 (E.D. Mich. 2001).

       Here, Defendants seek to redact the name of clients from hundreds

  of pages of depositions in this matter with the assertion that a failure to
  redact would result in the disclosure of “the habits of certain Doner

  customers, their spending patterns, their needs for business, and other

  information Doner has invested significant time in acquiring.” ECF No.
  44, PageID.3231. That kind of blanket, boilerplate assertion falls short

  of the Sixth Circuit’s mandate that “[t]he proponent of sealing . . . must

  analyze in detail, document by document, the propriety of secrecy,

  providing reasons and legal citations.” Shane Grp., Inc. v. Blue Cross

  Blue Shield of Michigan, 825 F.3d 299, 305–06 (6th Cir. 2016) (quoting

  Baxter Int'l, Inc. v. Abbott Labs., 297 F.3d 544, 548 (7th Cir. 2002)).
  Moreover, the public interest in keeping client names in the record in this

  case is not insignificant, as one of Plaintiff’s principal arguments is that

  specific accounts were moved by Doner from her team to other teams

  before her termination, and that younger, less experienced employees

  were given those same accounts before and after she was terminated.

  Were the names of the clients to be redacted from the depositions, it

  would be difficult for the public to follow Plaintiff’s arguments, and in

  turn, the record that the Court ruled on in this case. Defendants’ motion

  to seal will be denied to the extent that it seeks a blanket redaction of all

  client names.
                                       23
Case 2:18-cv-13930-TGB-RSW ECF No. 55 filed 08/07/20   PageID.3740   Page 24 of 24




       With respect to the birthdates of non-party individuals, there is no

  discernable public value in maintaining that information in the record.

  Defendants’ motion to seal is granted to the extent that it seeks to have

  the birthdates in the named depositions redacted.

       VII. Conclusion
       For the reasons set out above, IT IS HEREBY ORDERED that

  Defendants’ Motion for Summary Judgment (ECF No. 30) is GRANTED

  IN PART AND DENIED IN PART. Defendant’s Motion is GRANTED

  in that Defendants Donor International Limited, Inc. and Detroit Royalty

  Incorporated are dismissed from this action.         Defendants’ Motion is

  DENIED in all other respects.

       IT IS FURTHER ORDERED that Defendants’ Motion to Seal

  (ECF No. 44) is GRANTED IN PART AND DENIED IN PART.

  Plaintiff’s exhibits A (ECF No. 37-1), M (ECF No. 42-1) and Q (ECF No.

  43) are STRICKEN. Plaintiff is HEREBY ORDERED to file copies of

  exhibits A, M and Q with birthdates redacted.

       SO ORDERED.

                                    BY THE COURT:
                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge

                                      24
